           Case 20-30967 Document 56 Filed in TXSB on 02/14/20 Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                               §
 In re:                                        §     Chapter 11
                                               §
 Watson Grinding and Manufacturing Co.,        §     Case No. 20-30967 (MI)
 and Watson Valve Services, Inc.               §     Case No. 20-30968 (MI)
                                               §
                                               §     (Expedited Hearing Requested)
                         Debtors.              §     (Joint Administration Requested)
                                               §

                   EMERGENCY MOTION TO ESTABLISH SAFETY AND
                       EVIDENCE PRESERVATION PROTOCOLS

EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE
CONDUCTED ON THIS MATTER ON FEBRUARY 14, 2020 AT 3:00 PM IN
COURTROOM 404, 4th FLOOR, 515 RUSK STREET, HOUSTON, TEXAS 77002. IF
YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT
EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER
APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE
HEARING. OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
UNOPPOSED AND GRANT THE RELIEF REQUESTED.

RELIEF IS REQUESTED NOT LATER THAN FEBRUARY 14, 2020.


          Kwok Daniel Ltd., L.L.P. (“Movant”) files this Emergency Motion to Establish Safety and

Evidence Preservation Protocols and respectfully states the following in support of this emergency

motion (the “Motion”):

                                 PRELIMINARY STATEMENT

                   Movant represents over 330 homeowners that suffered injury and/or property

damage as a result of the explosion at the Debtors’ facility on January 24, 2020 (the “January 24th

Explosion”). Robert Kwok, a partner at Movant, is the co-chair of a plaintiff’s steering committee

that consist of a large consortium of counsel representing hundreds more plaintiffs that suffered

damages as a result of the January 24th Explosion.
          Case 20-30967 Document 56 Filed in TXSB on 02/14/20 Page 2 of 5




                 Earlier this week, Movant learned that the Debtors intend to drain and remove a

propylene tank (the “Tank”) as early as Monday, February 17, 2020. It is Movant’s understanding

that the Debtors believe this action is necessary to comply with a request from the Texas

Commission of Environmental Quality (the “TCEQ”) that the Tank be drained.

                 Movant has been in discussions with the Debtors, TCEQ and other interested

parties concerning the process and manner for draining and removing the Tank with a goal of

ensuring that the Tank is drained and removed safely, while at the same time preserving critical

evidence as to the cause of the January 24th Explosion. However, at this time, a consensus has not

be reached on the proper protocols for draining and removing the Tank.

                 Accordingly, Movant requests that the Court implement protocols for the

drainage and removal of the Tank that both ensure the safety of the location as well as preserve

evidence critical to the claims of the many parties injured by the January 24th Explosion.

                                 JURISDICTION AND VENUE

                 This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334.

This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and this Court may enter a

final order consistent with Article III of the United States Constitution.

                 Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                 The basis for the relief requested herein are Sections 105 and 363 of Title 11 of

the United States Code, 11 U.S.C. §§ 101 et seq. (as amended and modified, the “Bankruptcy

Code”).

                                         BACKGROUND

                 On February 2, 2020, the above-captioned debtors and debtors-in-possession filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code and commence these chapter



                                                  2
         Case 20-30967 Document 56 Filed in TXSB on 02/14/20 Page 3 of 5




11 cases (the “Chapter 11 Cases”). The Debtors are operating their businesses and managing

their properties as debtors in possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy

Code. No request for the appointment of a trustee or examiner has been made in these Chapter 11

Cases.

                 On February 10, 2020, the Court order the appointment of the January 24

Claimants Committee (the “Committee”) that is comprised of claimants affected by the January

24th Explosion at Watson Grinding and Manufacturing Co. The Committee has not yet been

appointed.

                 Earlier this week, TCEQ sent correspondence to the Debtors requiring the Tank

be drained by February 16, 2020. The Debtors subsequently requested that draining be delayed to

February 17th or 18th to allow time to put protocols in place for safety and to preserve the evidence

concerning the Tank.

                 Since that time, the parties have been in discussions concerning the appropriate

protocol for draining and removing the Tank. At this time, no consensus has been reached.

                          RELIEF REQUESTED AND ARGUMENT

                 By this Motion, Movant requests that the Court approve procedures for the

drainage and removal of the Tank that will allow for the safe drainage and removal of the Tank

while at the same time preserving critical evidence as to the cause of the January 24th Explosion.

                 Specifically, Movant believes that samples of the gas in the Tank must be taken

during the drainage process. Currently, the Debtors’ proposed procedures do not include adequate

steps for sampling. To be clear, the sampling of the gas in the Tank during the drainage process

would be done in a manner so as not to impact the safety of the overall process.

                 Similarly, once the Tank has been properly drained, Movant does not believe it

needs to be removed immediately out of concern for safety. Conversely, the method and manner
                                                 3
         Case 20-30967 Document 56 Filed in TXSB on 02/14/20 Page 4 of 5




in which the Tank is removed could have devastating effects on preservation of evidence related

to the cause of the explosion. Accordingly, Movant requests that, once the Tank has been sampled

and drained safely, experts be permitted to inspect the Tank under protocols designed to preserve

evidence before the Tank is removed. Movant does not believe proceeding in this manner will

pose a risk to any safety concerns at the site or for the surrounding area.

                              EMERGENCY CONSIDERATION

                 The Movant respectfully request emergency consideration of this Motion

pursuant to Bankruptcy Local Rule 9013-1(i).          Emergency consideration of this Motion is

necessary given the Debtors’ current plan to move forward with draining and removing the Tank

in a few days pursuant to a process that Movant submits would destroy critical evidence of the

cause of the January 24th Explosion.

       WHEREFORE, Movant respectfully requests that the Court enter an order: (i) consistent

with Movant’s position set forth in this Motion and (ii) granting such other and further relief to

Movant as the Court deems just and equitable.



Dated: February 14, 2020                      Respectfully submitted,

                                              HUNTON ANDREWS KURTH LLP

                                              By:     /s/ Joseph P. Rovira
                                                      Joseph P. Rovira (TX Bar #24066008)
                                                      Edward A. Clarkson, III (TX Bar #24059118)
                                                      600 Travis Street, Suite 4200
                                                      Houston, Texas 77002
                                                      Telephone: (713) 220-4200
                                                      Facsimile: (713) 220-4285
                                                      josephrovira@HuntonAK.com
                                                      edwardclarkson@HuntonAK.com


                                                      Counsel for Kwok Daniel Ltd., L.L.P.


                                                  4
          Case 20-30967 Document 56 Filed in TXSB on 02/14/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the forgoing document was
served on February 14, 2020 via the Bankruptcy Court’s Electronic Case Filing notification system
on those parties registered to receive such notices.

                                                    /s/ Joseph P. Rovira
                                                    Joseph P. Rovira




                                               5

099900.16127 EMF_US 79180451v1
